EXHIBIT 10.13

 

Amendment to Lease

[logo of PNC EQUIPMENT FINANCE]

 

THIS AMENDMENT TO LEASE (this "Amendment") is made as of May 13, 2008, by and
between MEDIA SCIENCES, INC. (the "Lessee") and PNC EQUIPMENT FINANCE, LLC,
formerly known as PNC Leasing, LLC (the "Lessor").

 

RECITALS:

 

The Lessee and the Lessor are parties to the equipment lease(s), equipment
schedule(s) and other agreements, supplements and documents identified on
Exhibit A attached hereto and made a part hereof, under which the Lessor has
leased certain equipment to the Lessee (the "Lease"). The Lessee and the Lessor
desire to amend the Lease as provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1. The Lease is amended as set forth in Exhibit A. Any and all references to the
Lease in any document delivered in connection with the Lease shall be deemed to
refer to the Lease as amended by this Amendment. This Amendment is deemed
incorporated into the Lease. Any initially capitalized terms used in this
Amendment without definition shall have the meanings assigned to those terms in
the Lease. To the extent that any term or provision of this Amendment is or may
be deemed expressly inconsistent with any term or provision in the Lease, the
terms and provisions of this Amendment shall control.

 

2. The Lessee hereby certifies that: (a) all of its representations and
warranties in the Lease, as amended by this Amendment, are, except as may
otherwise be stated in this Amendment: (i) true and correct as of the date of
this Amendment, (ii) ratified and confirmed without condition as if made anew,
and (iii) incorporated into this Amendment by reference, (b) no Event of Default
or event which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under the Lease which will not be cured
by the execution and effectiveness of this Amendment, (c) no consent, approval,
order or authorization of, or registration or filing with, any third party is
required in connection with the execution, delivery and carrying out of this
Amendment or, if required, has been obtained, and (d) this Amendment has been
duly authorized, executed and delivered so that it constitutes the legal, valid
and binding obligation of the Lessee, enforceable in accordance with its terms.
The Lessee confirms that all provisions of the Lease remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment.

 

3. As a condition precedent to the effectiveness of this Amendment, the Lessee
shall comply with the terms and conditions (if any) specified in Exhibit A.

 

4. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

 

5. This Amendment will be binding upon and inure to the benefit of the Lessee
and the Lessor and their respective heirs, executors, administrators, successors
and assigns.

 

6. This Amendment has been delivered to and accepted by the Lessor and will be
deemed to be made in the State where the Lessor's office indicated in the Lease
is located. This Amendment will be interpreted and the rights and liabilities of
the parties hereto determined in accordance with the laws of the State where the
Lessor's office indicated in the Lease is located, excluding its conflict of
laws rules.

 

7. Except as amended hereby, the terms and provisions of the Lease remain
unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Specifically, any equipment schedule to the lease
between the Lessor and the Lessee that is not listed on Exhibit A shall not be
affected by this Amendment. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of the Lease, a waiver of any default or Event of Default
thereunder, or a waiver or release of any of the Lessor's rights and remedies
(all of which are hereby reserved). The Lessee expressly ratifies and confirms
the waiver of jury trial provisions contained in the Lease.

 



 


--------------------------------------------------------------------------------



 

 

WITNESS the due execution of this Amendment as a document under seal, as of the
date first written above.

 

WITNESS / ATTEST:

 

MEDIA SCIENCES, INC.

 

 

 

/s/ Denise Hawkins

 

By: /s/ K.D. Bloomgren  

(SEAL)

Print Name: Denise Hawkins

 

Print Name: K.D. Bloomgren

Title: VP and Controller

 

Title: CFO

(Include title only if an officer of entity signing to the right)

 

 

 

 

 

 

 

 

 

 

PNC EQUIPMENT FINANCE, LLC

 

 

 

 

 

By: /s/ Diane D. Holtzman  

(SEAL)

 

 

Print Name: Diane D. Holtzman

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 2 -

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A TO

AMENDMENT TO LEASE

DATED MAY13, 2008

 

 

 

A.

The "Lease" that is the subject of this Amendment includes the following (as any
of the following may have previously been amended, modified or otherwise
supplemented):

 

1.

Master Lease Agreement Number 03737 dated July 26, 2005 (the "Lease Agreement").

 

2.

Supplement to Master Lease Agreement (First Amendment Tax Lease) dated July 26,
2005 (the "Supplement").

 

3.

Schedule of Leased Equipment Number 03737-001 dated December 20, 2005 ("Schedule
001").

 

4.

Schedule of Leased Equipment Number 03737-002 dated September 26, 2006
("Schedule 002").

 

5.

All other instruments, agreements and other documents executed and delivered in
connection with, and applicable to, the Lease Agreement, Supplement(s) and
Schedule(s) listed in this Section A.

 

B.

The Lease is hereby amended as follows:

 

1.

In a Waiver and Amendment to Lease document between the Lessor and the Lessee
dated February 13, 2008 (the "Prior Amendment"), the Lessee acknowledged that
Events of Default existed under the Lease, and requested that the Lessor waive
the Events of Default. The Lessor waived the Events of Default, subject to the
condition that the Lease must terminate, with respect to both Schedule 001 and
Schedule 002, on or before May 15, 2008. The Lessee and the Lessor hereby agree
to modify their agreement in the Prior Amendment concerning the termination of
the Lease, as provided for below. The Lessor is willing to continue the grant of
its conditional waiver of the Events of Default as provided for in the Prior
Amendment, subject to the conditions below.

 

2.

Upon termination, the Lessee will purchase the Equipment under Schedule 001 and
Schedule 002 at a price equal to the respective Termination Values determined
pursuant to Exhibit "B" to Schedule 001 and Schedule 002, plus any other charges
that may be due and payable, as specified by the Lessor to the Lessee in a
payoff statement. The Lessor shall complete the purchase of the Equipment under
Schedule 001 by no later than May 15, 2008. The Lessee shall complete the
purchase of the Equipment under Schedule 002 by no later than June 30, 2008. The
Lessee's failure to terminate the Lease and to pay the Termination Values and
all other amounts due to the Lessor as required under this paragraph shall
constitute an immediate Event of Default under the Lease, without need for any
further notice from or action by the Lessor, and entitling the Lessor to
exercise all of its rights and remedies under the Lease or otherwise.

 

-3-

 



 


--------------------------------------------------------------------------------



 

 

C. Conditions to Effectiveness of Amendment: The Lessor's willingness to agree
tlo the amendments set forth in this Amendment are subject to the prior
satisfaction of the following conditions:

 

1.

The Lessee shall make the monthly Rent Payments as listed in Schedule 002 for
May 2008 and June 2008 at the time of execution of this Amendment.

 

2.

Execution by all parties and delivery to the Lessor of this Amendment, in form
and content satisfactory to the Lessor.

 

3.

Execution by Media Sciences International, Inc. and delivery to the Lessor of
the attached Consent of Guarantor.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-4-



 


--------------------------------------------------------------------------------



 

 

CONSENT OF GUARANTOR

 

Each of the undersigned guarantors (jointly and severally if more than one, the
"Guarantor") consents to the provisions of the foregoing Amendment (the
"Amendment") and all prior Amendments (if any) and confirms and agrees that: (a)
the Guarantor's obligations under its Guaranty and Suretyship Agreement dated
July 26, 2005 (collectively if more than one, the "Guaranty"), relating to the
Lease mentioned in the Amendment shall be unimpaired by the Amendment; (b) the
Guarantor has no defenses, set offs, counterclaims, discounts or charges of any
kind against the Lessor, its officers, directors, employees, agents or attorneys
with respect to the Guaranty; and (c) all of the terms, conditions and covenants
in the Guaranty remain unaltered and in full force and effect and are hereby
ratified and confirmed and apply to the Lease, as modified by the Amendment. The
Guarantor certifies that all representations and warranties made in the Guaranty
are true and correct. By signing below, each Guarantor who is an individual
provides written authorization to the Lessor or its designee (anti any assignee
or potential assignee hereof) to obtain the Guarantor's personal credit profile
from one or more national credit bureaus. Such authorization shall extend to
obtaining a credit profile for the purposes of update, renewal or extension of
such credit or additional credit and for reviewing or collecting the resulting
account. A photocopy or facsimile copy of this authorization shall be valid as
the original. By signature below, the Guarantor affirms his/her identity as the
respective individual(s) identified in the Guaranty. The Guarantor ratifies and
confirms the indemnification, confession of judgment (if applicable) and waiver
of jury trial provisions contained in the Guaranty.

 

WITNESS the due execution hereof as a document under seal, as of the date of
this Amendment, intending to be legally bound hereby.

 

 

WITNESS / ATTEST:

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

 

 

/s/ Denise Hawkins

 

By: /s/ K. D. Bloomgren  

(SEAL)

Print Name: Denise Hawkins

 

Print Name: K. D. Bloomgren

Title: VP and Controller

 

Title: CFO

(Include title only if an officer of entity signing to the right)

 

 

 

 

 

 

 

 

 

 

 

 

 

-5 -

 

 

 

 

 